EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 7, line 4 has been changed from “the electromechanical device” to --an electromechanical device--.
Claim 17, line 1 has been changed from “claim 17” to --claim 7--.


Reasons for Allowance
Claims 1, 4-7 and 9-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior arts taken either singularly or in combination fails to anticipate the limitations of the independent claims 1 and 7 in such a manner that the rejections under 35 U.S.C. 102 or 103 would be improper.
The prior art fails to teach all the features as presented in the independent claim 1 and claim 7 in which, the allowable feature including: 
Claim 1: An apparatus, comprising an electronic controller having a memory device, an extruding device, a wire feed device, and a cutting device configured to selectively sever the conductive wire after it is fed through the orifice. The memory device contains instructions that cause the electronic controller to transmit the command to the extruding device to selectively dispense the dielectric material though the orifice and the cutting device to selectively sever the conductive wire, forming a dielectric substrate encasing a plurality of electrically conductive wires, and the extruding device to form a location feature in 
Claim 7:  A method of forming a wiring harness assembly using an apparatus comprising an extruding device having a dispensing head, a wire feed device, a cutting device, and an electronic controller in communication with the extruding device, the wire feed device, the cutting device, and an electromechanical device, the steps of the method comprising: selectively dispensing a dielectric material though an orifice, selectively feeding a conductive wire through the orifice, selectively severing the conductive wire by operating the cutting device,  forming a plurality of electrically conductive wires by operating the wire feed device, and the cutting device in accordance with a  command from the electronic controller;  forming a substrate of the dielectric material encasing the plurality of electrically conductive wires, forming a location feature in the substrate and forming an opening in the substrate having a predetermined size and shape in which a portion of plurality of electrically conductive wires is exposed by operating the extruding device in accordance with a command from the electronic controller, wherein the opening is located with a positional tolerance less than or equal to 1 mm relative to the location feature.

Prior art of record Mark (US 20170173868) teaches a three dimensional printing apparatus for manufacturing a part using continuous or random fiber reinforced composite filament, including continuous copper wire surrounded by matrix material using a multi-element print head. Though Mark teaches method to dispense a conductive wire which used as a stripped wire where the insulator is removed to expose the wire, Mark does not teach a method of forming a dielectric substrate encasing a plurality of electrically conductive wires in a part that has an opening with exposed electrically conductive wires and that has a location feature and an opening defined in the substrate located with a positional tolerance less than or equal to 1 mm relative to the location feature. 
Another prior art Sugiura (US 6177635) teaches a wiring substrate and manufacturing method of wiring substrate using an injection molding. The wiring substrate has plurality of conductors disposed in parallel with one another in longitudinally inside an insulator layer with locking projections and holes that are spaced equally from one another in rows in which, when the substrates are aligned, it could engage with respective projections and holes of the other wiring substrate. The symmetrical holes and the locking projections enables a press-contacting terminal which makes easy connection with an external circuit. However, Sugiura does not teach the projections with a positional tolerance less than or equal to 1 mm.
Another close prior art Tow (US 20160374431) teaches a system and a method for three dimensional fabrication device mainly for medical devices such as customized orthotics using multiple materials to make various shapes including curved surfaces with internal patterns.  However, Tow does not teach a method to form a three dimensional shape with conductive wires or forming any location features on the printed part. 
 Therefore claims 1, 4-7 and 9-17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087.  The examiner can normally be reached on Monday-Friday 7:30 PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729